                 Case 2:19-cr-00072-JCC Document 76 Filed 09/21/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0072-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JEAN MPOULI,

13                             Defendant.
14

15          This matter comes before the Court sua sponte. During trial, Defense lodged an objection
16   to the introduction of Government’s Exhibit 77, Folder with Financial Documents (Physical),
17   which the Court denied. This order provides the basis for the Court’s ruling.
18          Defense objected to Exhibit 77 on relevancy grounds. According to Federal Rule of
19   Evidence 403, the Court “may exclude relevant evidence if its probative value is substantially
20   outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue
21   delay, wasting time, or needlessly presenting cumulative evidence.” The Court FINDS that in
22   this instance, Defendant’s financial records are relevant in proving the scope of and motive for
23   his alleged crimes and the probative value of this evidence is not substantially outweighed by a
24   risk of unfair prejudice or related considerations. Accordingly, the Government’s Exhibit 77 is
25   admissible on these grounds.
26   //


     ORDER
     CR19-0072-JCC
     PAGE - 1
              Case 2:19-cr-00072-JCC Document 76 Filed 09/21/21 Page 2 of 2




 1         DATED this 21st day of September 2021.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0072-JCC
     PAGE - 2
